MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED July 24, 2009 Office Of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated July 20, 2009 of Coyote Hills Golf, Inc. (the "Company") to be filed with the Securities and Exchange Commission and we agree with such statements insofar as they relate to our dismissal and our audits for the years ended December 31, 2008 and 2007, and our reviews of interim financial statements. We cannot confirm or deny that the appointment of De Joya Griffith & Company, LLC was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Moore & Associates, Chartered Moore & Associates, Chartered
